Name: Council Regulation (EC) NoÃ 906/2007 of 23 July 2007 terminating the interim review of anti-dumping measures imposed by Regulation (EC) NoÃ 1910/2006 on imports of television camera systems originating in Japan and repealing the anti-dumping measures imposed by Regulation (EC) NoÃ 1910/2006
 Type: Regulation
 Subject Matter: trade;  competition;  Asia and Oceania;  international trade;  communications
 Date Published: nan

 31.7.2007 EN Official Journal of the European Union L 198/1 COUNCIL REGULATION (EC) No 906/2007 of 23 July 2007 terminating the interim review of anti-dumping measures imposed by Regulation (EC) No 1910/2006 on imports of television camera systems originating in Japan and repealing the anti-dumping measures imposed by Regulation (EC) No 1910/2006 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular 11(3) thereof, Having regard to the proposal submitted by the Commission after having consulted the Advisory Committee, Whereas: A. MEASURES IN FORCE (1) By Council Regulation (EC) No 2042/2000 (2) definitive anti-dumping duties were imposed on imports of television camera systems originating in Japan, currently falling within CN codes ex 8525 80 19, ex 8528 49 35, ex 8528 49 91, ex 8528 59 90, ex 8529 90 92, ex 8529 90 97, ex 8537 10 91, ex 8537 10 99 and 8543 70 90 (CN codes since 1 January 2007). (2) In December 2006, the Council, by Regulation (EC) No 1910/2006 (3) confirmed these measures further to an expiry review in accordance with Article 11(2) of the basic Regulation (the original measures). B. PROCEDURE (3) On 4 April 2006, the Commission received a complaint concerning the alleged injurious dumping by imports of certain camera systems originating in Japan. (4) The complaint was lodged by Grass Valley Nederland BV acting on behalf of Community producers representing a major proportion of the total Community production of certain camera systems pursuant to Articles 4(1) and 5(4) of the basic Regulation. (5) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding. (6) The Commission, by a notice (notice of initiation) published in the Official Journal of the European Union (4), accordingly initiated an anti-dumping proceeding concerning imports into the Community of certain camera systems, currently falling within CN codes ex 8525 80 19, ex 8525 80 91, ex 8528 49 10, ex 8528 49 35, ex 8528 49 91, ex 8528 59 10, ex 8528 59 90, ex 8529 90 92, ex 8529 90 97, ex 8537 10 91, ex 8537 10 99, ex 8543 70 90 and ex 9002 90 00 (CN codes since 1 January 2007) and originating in Japan. (7) The notice of initiation defined the product as certain camera systems originating in Japan consisting of: (a) a camera head: (i) with integrated viewfinder, viewfinder connection or capability; (ii) with integrated optical block, front module or similar device (see description below), connection or capability; (iii) either in one piece with the camera head and the camera adaptor in one housing, or separate; (b) a camera adaptor. This may or may not be integrated in the camera head; (c) an optical block, front module or similar device with one or more image sensors where the effective diagonal size of the light sensitive scanning area is equal to or larger than 6 mm. This may or may not be integrated in the camera head; (d) a camera viewfinder. This may or may not be integrated in the camera head; (e) a Base station or Camera Control Unit (CCU) connected to the camera by a cable or other means such as a wireless connection; (f) an Operational Control Panel (OCP) or equivalent device for camera control (i.e. for colour adjustment lens opening or iris) of single cameras; (g) a Master Control Panel (MCP) or Master Set-up Unit (MSU) for the overview and for adjustment of several remote cameras; (h) a box lens adaptation unit such as a Large Lens Adapter or SuperXpander that enables portable camera systems to be used with box-type lenses. imported either together or separately, and originating in Japan. It is not always required that the camera systems consist of all the above components. The abovementioned different components (not camera head) of a camera system cannot function separately and cannot be used outside the camera system of a particular producer. Lenses and recorders which are not in the same housing with a camera head are not covered by the product. The product concerned is susceptible for use in broadcast, news gathering, digital cinematography or professional applications. Professional applications include (but are not limited to) the use of these systems for creating educational, entertainment, promotional and documentary video material, both for internal and external distribution. (8) The product covered by the original measures falls entirely within the above product definition. (9) Therefore, the Commission, by the same notice, also initiated in accordance to Article 11(3) of the basic Regulation an interim review of Regulation (EC) No 2042/2000. The purpose of this interim review was to amend or repeal Regulation (EC) No 2042/2000 should it be determined that measures are to be imposed on certain camera systems originating in Japan which would consequently also cover television camera systems subject to measures under Regulation (EC) No 2042/2000. In this case, the continued imposition of measures imposed by Regulation (EC) No 2042/2000 would not be appropriate anymore and Regulation (EC) No 2042/2000 would have to be amended accordingly. (10) Regulation (EC) No 2042/2000 was due to expire on 29 December 2006. Before this date and as mentioned in recital (2) above, the Council extended the definitive anti-dumping measures in force on imports of television camera systems by Regulation (EC) No 1910/2006 which entered into force on 22 December 2006. The review initiated with regard to Regulation (EC) No 2042/2000 was therefore automatically extended to Regulation (EC) No 1910/2006. (11) The Commission officially advised the exporting producers, importers and associations of importers or exporters known to be concerned, the representatives of the exporting country, users, suppliers of raw materials, and the complainant Community producer of the initiation of the investigation. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation and questionnaires were sent to all parties concerned. C. WITHDRAWAL OF THE COMPLAINT, TERMINATION OF THE PROCEEDING AND REPEAL OF THE DEFINITIVE ANTI-DUMPING MEASURES IN FORCE (12) By a letter of 12 April 2007 to the Commission, Grass Valley Nederland B.V. formally withdrew its complaint. With the same letter, Grass Valley also withdrew its support of the original measures against imports of television camera systems originating in Japan imposed by Regulation (EC) No 1910/2006 further to an expiry review in accordance with Article 11(2) of the Basic Regulation. (13) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Community interest. (14) In this regard, the Commission by Decision 2007/539/EC (5) terminated the proceeding concerning imports into the Community of certain camera systems originating in Japan since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. (15) As mentioned in recital (8), definitive anti-dumping duties are also in force on imports of television camera systems originating in Japan which form part of the product scope of the proceeding concerning certain camera systems. (16) As mentioned in recital (12), the Community industry, by the abovementioned letter formally withdrew its support for these measures and requested their repeal. (17) It was therefore considered that the existing measures should be repealed, since the investigation had not brought to light any considerations showing that such repeal would not be in the Community interest. D. CONCLUSION (18) Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that the termination of the interim review and the repeal of the anti-dumping measures in force would not be in the Community interest. (19) It is therefore concluded to terminate the present review and to repeal the definitive anti-dumping duties in force on imports of television camera systems in Japan, HAS ADOPTED THIS REGULATION: Article 1 The review of Regulation (EC) No 1910/2006 is hereby terminated and the definitive anti-dumping duties imposed on imports of television camera systems originating in Japan by Regulation (EC) No 1910/2006 are repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2007. For the Council The President L. AMADO (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 244, 29.9.2000, p. 38. Regulation as last amended by Regulation (EC) No 1909/2006 (OJ L 365, 21.12.2006, p. 1). (3) OJ L 365, 21.12.2006, p. 7. (4) OJ C 117, 18.5.2006, p. 8. (5) OJ L 198, 31.7.2007, p. 32.